DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 10/12/21. The Lane et al. reference is combined with the art of record to address the newly added limitations
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 11-12, 16-18, 21, 24-25, 56, 65-66, 82, 95-96, and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over Meyler et al. (US 5,225,172) in view of Lane et al. (US 7,692,159 B2).
Regarding claims 1 and 56, Meyler et al. discloses a device (Fig.1:10) for cleaning a target (col.1, lines 5-12) comprising:
A housing (Fig.1:14);
A chamber (unlabeled enclosed chamber within housing 14 as shown in Fig.1 or Fig.3) within the housing having a top (unlabeled top wall of housing 14 as shown in Fig.1), a bottom (unlabeled bottom wall of housing 14 as shown in Fig.1), and at least one UV reflective plate (Fig.1:26);
At least one UV emitter (Fig.3:28) attached to the housing and positioned to emit UV radiation into the chamber;
A support (Fig.3:44) attached to the housing and located in the chamber so as to be spaced from the top by a predetermined distance (unlabeled distance between 26 and 44 as shown in Fig.3) that is sufficient and capable of allowing the target (Fig.3:12) to flip within the chamber (col.2, lines 31-40), the support configured for locating the target so that the UV radiation illuminates the target; 

A chamber (unlabeled enclosed chamber within housing 14 as shown in Fig.1 or Fig.3) within the housing having a first UV reflective plate and a second UV reflective plate (Fig.3:26 and 40);
A support (Fig.3:44) attached to the housing and located in the chamber between the first UV reflective plate and the second UV reflective plate (Fig.3:26 and 40), the support configured for locating the target (Fig.3:12) between the first UV reflective plate and the second UV reflective plate so that the UV radiation illuminates the target; and
An actuator (two actuators 46 as shown in Fig.3) attached to the housing positioned to move the target relative to the support (col.2, lines 31-40) while the UV emitter emits UV radiation.
Meyler et al. appears silent to disclose the use of a UV LED having an emission wavelength within the range of about 255 nm to about 285 nm.
Lane et al. discloses a UV sterilization device (Fig.3:40) that uses light emitting diodes (LEDs; col.3, lines 20-23) since LED are appropriate UV light sources having advantages vs. traditional lamps. Lane et al. also teaches wide range of wavelengths including 280 nm or 265 nm (col.2, lines 14-41). The LEDs of Lane et al. are capable of generating emission wavelength within the range of about 255 nm to about 285 nm. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Lane et al. UV LED to Meyler et al. device since LED are appropriate UV light sources having advantages vs. traditional lamps.
Regarding claim 4, Meyler et al. discloses that the UV reflective plate (Fig.3:40) is located adjacent the bottom of the chamber.

Regarding claim 11, the actuators in the Meyler et al. device are capable of creating movements substantially along a vertical vibration axis.
Regarding claim 12, Meyler et al. discloses that the device includes two of the actuators (the two actuators 46 in Fig.3) where each actuator is capable of having a different vibration axis.
Regarding claim 16, Meyler et al. discloses a controller (Fig.1:32) within the housing for controlling the UV emitter and the actuator (col.2, lines 20-28).
Regarding claim 17, Meyler et al. discloses that the controller (Fig.1:32) sends signals to the UV emitter to control duration and schedule of the emitted UV radiation (col.2, lines 18-28).
Regarding claim 18, Meyler et al. discloses that the controller (Fig.1:32) sends signals to the actuator to control duration and schedule of the vibration of the actuator (col.2, lines 18-28).
Regarding claim 21, Meyler et al. appears silent to disclose the dimensions of the apparatus 10. 
However, looking at Figure 3 and comparing the unlabeled length of article 12 to the unlabeled distance between the upper and lower concave reflectors 26 and 40, one would clearly ascertain that the predetermined distance – unlabeled distance between the upper/lower reflectors – is greater than the unlabeled length of article 12 as shown in Figure 3. One of ordinary skill in the art would readily recognize that the issue of changing the predetermined distance within the device of Meyler et al. will depend on the size of the article(s). For example, large articles will require greater predetermined distances between the reflectors as compared to smaller articles. Therefore, the issue of choosing the predetermined distances to enable Meyler et al. device to sterilize various different sizes of articles is an obvious issue.   The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Regarding claim 24, Meyler et al. discloses that the support (Fig.3:44) includes a top surface defining a depression (see the unlabeled depressions in the elastic mesh screen 44 as shown in Fig.3) configured for receiving the target and is capable of gravitationally urging the target toward a location in which the UV radiation illuminates the target.
Regarding claim 25, Meyler et al. discloses that the depression (see the unlabeled depressions in the elastic mesh screen 44 as shown in Fig.3) is located vertically beneath the UV emitter (Fig.3:28 and 44) in the chamber.
Regarding claim 65, Meyler et al. discloses that the support (Fig.3:44) includes a plurality of openings (Fig.4:44) for transmitting emitted UV radiation therethrough.
Regarding claim 66, the UV emitter (Fig.3:28) in the Meyler et al. device is capable of having an emission wavelength within the range of about 200 nm to about 285 nm.
Regarding claim 82, Meyler et al. discloses that the actuator is at least two actuators (the right and the left actuators 46 in Fig.3) that each create movement relative to a vibration axis, and wherein the at least two actuators are mounted to the housing so that the vibration axes of the actuators are capable of not parallel.
Regarding claim 95, Meyler et al. discloses a controller (Fig.1:32) within the housing for controlling the at least one UV emitter and the actuator (col.2, lines 18-28).
Regarding claim 96, Meyler et al. discloses that the controller (Fig.1:32) sends signals to the UV emitter to control duration and schedule of the emitted UV radiation (col.2, lines 18-28).
Regarding claims 113-114, Meyler et al. support (Figures 3 and 4:44) is made of a material that is transmissive (col.2, lines 31-36). 


Claims 5, 13, 19, 60, 75-77, 92 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Meyler et al. (US 5,225,172) in view of Lane et al. (US 7,692,159 B2) as applied to claims 4, 1, 16, 56, 95, and further in view of Moulthrop (US 3,955,922).
Regarding claims 5, 13, 60, 92, and 99; Meyler et al. discloses an enclosed rectangular housing having top, bottom, sidewalls and a drawer (Fig.1:14 and 20). In addition, Meyler et al. discloses two blocking structures (Fig.3:26 and 40) and a closure sensor (Fig.1:32 and 20; col.2, lines 18-28).
The combined Meyler et al. appears silent to disclose that apparatus 10 can be made in other different forms.
Moulthrop discloses a box-shaped UV sterilizer (Fig.3:1) having a lid (Fig.3:3) and a hinge attaching the lid to the base (col.1, lines 31-32). Moulthrop teaches that such UV design device provide a relatively simple and inexpensive to manufacture, easy to manipulate, and rugged and durable for use (col.1, lines 14-16).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the combined Meyler et al. device into various similar shapes in order to provide a relatively simple and inexpensive to manufacture, easy to manipulate, and rugged and durable for use.
Regarding claims 19 and 75-77, the combined Meyler et al. appears silent to disclose the use of a fan that acts as a heat sink.
Moulthrop discloses a box-shaped UV sterilizer (Fig.3:1) having a lid (Fig.3:3), a hinge attaching the lid to the base (col.1, lines 31-32), and a fan (Fig.1:23) to move air in and out of the apertures (col.2, lines 11-17; heat sink) to promote drying and to dispense of the air within the device to the ambient atmosphere. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .
Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Meyler et al. (US 5,225,172) in view of Lane et al. (US 7,692,159 B2) as applied to claim 95, and further in view of Fuesting (US 4,448,750).
The combined Meyler et al. appears silent to disclose the use of a temperature sensor.
Fuesting discloses a UV box-shaped sterilizer (Fig.1:10) that includes a heater/a thermometer (col.9, lines 10-12; a temperature sensor) in order to safely operate at higher temperatures when needed. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the heater/thermometer device to the combined Meyler et al. apparatus in order to safely operate at higher temperatures when needed.
Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks section, filed on 10/12/21, with respect to the rejection of claims 1 and 56 under anticipation by Meyler et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made further in view of Lane et al. 
On pages 8-9 of the Remarks section, Applicant argues that Meyler et al. discloses the wrong type of UV emitter and has on its face a typographical error in frequency of its different emitter, also outside the claimed range, and that the wire or these meshes would block UV radiation without reflection and thereby create shadows and no further reflective propagation.
The examiner now combined the Lane et al. reference that teaches a UV sterilization device (Fig.3:40) that uses light emitting diodes (LEDs; col.3, lines 20-23) since LED are appropriate UV light sources having advantages vs. traditional lamps. Lane et al. also teaches wide range of wavelengths including 280 nm or 265 nm (col.2, lines 14-41). The LEDs of Lane et al. are capable of generating emission wavelength within the range of about 255 nm to about 285 nm. In addition, Meyler et al. support (elastic mesh screen 44) is transmissive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798